Title: From Benjamin Franklin to Richard Oswald, 28 July 1782
From: Franklin, Benjamin
To: Oswald, Richard


Sir,
Passy, July 28. 1782.
I have but this Minute had an Opportunity by the Departure of my Company of perusing the Letters you put into my Hands this afternoon; and I return them directly without waiting till our Interview to morrow morning, because I would not give a Moment’s Delay to the Delivery of those directed to other Persons. The Situation of Capt. Asgill & his Family aflicts me: but I do not see what can be done by anyone here to relieve them. It cannot be suppos’d that General Washington has the least Desire of taking the Life of that Gentleman. His Aim is to obtain the Punishment of a deliberate murder, committed on a Prisoner in cold Blood by Captain Lippincutt. If the English refuse to deliver up or punish this Murderer, it is saying that they chuse to preserve him rather than Capt. Asgill. It seems to me therefore that the Application should be made to the English ministers, for positive Orders, directing Gen. Carleton to deliver up Lippincutt which Orders being obtain’d should be dispatched immediately by a swift sailing Vessel. I do not think any other means can produce the Effect desired. The cruel Murders of this kind committed by the English on our People since the Commencement of the War, are innumerable. The Congress and their Generals, to satisfy the People, have often threaten’d Retaliation; but have always hitherto forborne to execute it; & they have been often insultingly told by their Enemies that this Forbearance did not proceed from Humanity but Fear. General Greene, tho’ he solemnly & publicly promis’d it in a Proclamation, never made any Retaliation for the Murder of Col: Hayne’s, & many others in Carolina; and the People who now think that if he had fulfill’d his Promise, this Crime would not have been committed, clamour so loudly, that I doubt General Washington cannot well refuse what appears to them so just and necessary for their common Security. I am persuaded nothing I could say to him on the Occasion would have the least effect in changing his Determination. Excuse me then, if I presume to advise the Dispatching a Courier immediately to London, proposing to the Consideration of Ministers the sending such orders to General Carleton directly. They would have an excellent Effect in other Views. The Post goes to morrow morning at ten o Clock; but as nine Days have been spent in bringing the Letters here, by that Conveyance, an Express is preferable.
With sincere Esteem, I have the honour to be, Sir, &c. &c &c
(signed) B. Franklin
